Exhibit 10.1

 



 





Paycheck Protection Program

 

PROMISSORY NOTE



 

 

SBA Loan # 3226687104 Date April 18, 2020 Loan Amount $1,356,570.00 Interest
Rate 1.00% fixed Borrower INTELLIGENT PRODUCT SOLUTIONS INC. Lender TD BANK,
N.A.

 

 

1.PROMISE TO PAY:

In return for the Loan, Borrower promises to pay to the order of Lender the
principal amount referenced above, interest on the unpaid principal balance, and
all other amounts required by this Note.

 

2.DEFINITIONS:

“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act enacted
March 27, 2020.

“Loan” means the loan evidenced by this Note.

“Loan Documents” means the documents related to this loan signed by Borrower.

“Maturity Date” means two (2) years from the date of this Note.

“SBA” means the Small Business Administration, an Agency of the United States of
America.

 

3.PAYMENT TERMS:

 

Maturity Date: Two years from the date of the Note.

 

Borrower must make all payments at the place Lender designates. The payment
terms for this Note are: The interest rate is 1.00% per year.

 

Borrower must pay monthly principal and interest payments on the outstanding
principal balance of the Loan amortized over the term of the Loan, unless
otherwise forgiven in whole or part in accordance with the CARES Act as
described below, beginning seven months from the month this Note is dated until
the Maturity Date when the entire principal balance remaining unpaid, along with
all accrued and unpaid interest, shall be due and payable in full. Payments of
principal and interest must be made on such date as designated by the Lender in
the months they are due.

 

Pursuant to the terms of the CARES Act and any implementing rules and
regulations , the Borrower may apply for the Loan to be forgiven by the SBA in
whole or in part beginning no sooner than seven (7) weeks from the date of the
Note. Any Loan balance remaining following forgiveness by the SBA will be fully
reamortized over the remaining term of the Loan. The

entire principal balance remaining unpaid, along with all accrued and unpaid
interest, shall be due and payable on the Maturity Date.

 

 

 



 1 

 

 

Lender will apply each installment payment first to pay interest accrued to the
day Lender receives the payment, then to brin g principal current, then to pay
any late fees, and will apply any remaining balance to reduce principal.

 

Loan Prepayment:

 

Notwithstanding any provision in this Note to the contrary:

 

Borrower may Prepay this Note. Borrower may prepay 20% or less of the unpaid
principal balance at any time without notice. If Borrower prepays more than 20%
and the Loan has been sold on the secondary market, Borrower must:

 

a.Give Lender written notice;

b.Pay all accrued interest; and

c.If the prepayment is received less than 21 days from the date Lender receives
the notice, pay an amount equal to 21 days’ interest from the date lender
receives the notice, less any interest accrued during the 21 days and paid under
subparagraph b., above.

 

If Borrower does not prepay within 30 days from the date Lender receives the
notice, Borrower must give Lender a new notice.

 

Late Charge: If a payment on this Note is more than 10 days late, Lender may
charge Borrower a late fee of up to 5.00% of the unpaid portion of the regularly
scheduled payment.

 

Additional Assurances. Borrower will from time to time execute and deliver to
Lender such documents, and take or cause to be taken, all such other or further
action, as Lender may request in order to effect and confirm or vest more
securely in Lender all rights contemplated by this Note (including, without
limitation, to correct clerical errors) or to comply with applicable statute or
law.

 

Due Authorization. Borrower's execution, delivery of this Note and any related
documents have been authorized by Borrower and do not conflict with, result in a
violation of, or constitute a default under any provision of Borrower's
organizing and governing documents and each individual signing this Note
represents and warrants that they are duly authorized to execute this Note on
behalf of Borrower.

 

Disbursement and Debit Authorization. Borrower hereby authorizes Lender to 1)
disburse the proceeds of the Loan to any deposit account maintained by the
Borrower with the Lender (the "Deposit Account") and 2) debit the Deposit
Account to satisfy any payments payable to Lender on the date that any such
amounts are due, and if any such date shall fall on a Saturday, Sunday or any
legal holiday, then either on the first (1st) business day immediately preceding
or the first (1st) business day immediately following any such payment due date
until the Loan is paid in full.

 

Consent to Electronic Transaction; Transferable Record. Borrower explicitly
consents to the electronic delivery and acceptance of the terms of the
transaction evidenced by this Note. Borrower agrees that its present intent to
be bound by this Note may be evidenced by electronically signed signature pages
via digital transmission and is deemed to be valid execution and delivery as
though an original ink signature. Borrower agrees that an electronic image of
this Note (including signature pages) shall be valid and as effective as an
original for all purposes as set forth in the Uniform Electronic Transactions
Act, as enacted in the governing jurisdiction ("UETA"), the Electronic
Signatures in Global and National Commerce Act (the "E-SIGN ACT"), or both, as
applicable. In addition, Borrower agrees that this Note will be an effective,
enforceable and valid transferable record and may be created, authenticated,
stored, transmitted and transferred in a manner consistent with and permitted by
the transferable records sections of UETA or the E-SIGN ACT. Until such time (if
any) as Lender may legally transfer this Note as permitted hereby, the single,
authoritative copy of this transferable record will be held by Lender, as the
person to which this transferable record was issued. All other reproductions of
this Note are copies only and not permitted hereby to be transferred.

 

 



 2 

 

 

4.DEFAULT:

Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower:

A.Fails to do anything required by this Note and other Loan Documents;

B.Defaults on any other loan with Lender;

C.Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to Lender or SBA;

D.Makes, or anyone acting on their behalf makes, a materially false or
misleading representation to Lender or SBA;

E.Defaults on any loan or agreement with another creditor, if Lender believes
the default may materially affect Borrower's ability to pay this Note;

F.Fails to pay any taxes when due;

G.Becomes the subject of a proceeding under any bankruptcy or insolvency law;

H.Has a receiver or liquidator appointed for any part of their business or
property;

I.Makes an assignment for the benefit of creditors;

J.Except as provided in the CARES Act, has any adverse change in financial
condition or business operation that Lender believes may materially affect
Borrower's ability to pay this Note;

K.Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lender's prior written consent; or

L.Becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower's ability to pay this Note.

 

5.LENDER'S RIGHTS IF THERE IS A DEFAULT:

Without notice or demand and without giving up any of its rights, Lender may:

A.Require immediate payment of all amounts owing under this Note;

B.Collect all amounts owing from any Borrower; or

C.File suit and obtain judgment.

 

6.WHEN FEDERAL LAW APPLIES:

When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations. Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes. By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability. As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal law.

 

 

 

 



 3 

 

 

7.SUCCESSORS AND ASSIGNS:

Under this Note, Borrower includes its successors, and Lender includes its
successors and assigns.

 

8.GENERA L PROVISIONS:

A.All individuals and entities signing this Note are jointly and severally
liable.

B.Borrower waives all suretyship defenses.

C.Borrower must sign all documents necessary at any time to comply with the Loan
Documents.

D.Lender may exercise any of its rights separately or together, as many times
and in any order it chooses. Lender may delay or forgo enforcing any of its
rights without giving up any of them.

E.Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note.

F.If any part of this Note is unenforceable, all other parts remain in effect.

G.To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor.

 

9.BORROWER'S NAME(S) AND SIGNATURE(S):

By signing below, each individual or entity becomes obligated under this Note as
Borrower.

 

 

_________________________

 

By: /s/ Paul
Severino                                           2020-04-2012:43:31 EST

Name: Paul Severino

Title: Vice President

 

 



 4 

 